NONPRECEDENTIAL DISPOSITION
                      To be cited only in accordance with Fed. R. App. P. 32.1




                   United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604
                                  Argued April 19, 2012
                                  Decided April 24, 2012


                                           Before

                            FRANK H. EASTERBROOK, Chief Judge

                            JOEL M. FLAUM, Circuit Judge

                            DIANE P. WOOD, Circuit Judge


No. 11-2634                                                  Appeal from the United
                                                             States District Court for the
UNITED STATES OF AMERICA,                                    Northern District of Illinois,
      Plaintiff-Appellee,                                    Eastern Division.
              v.
                                                             No. 07 CR 143
EMMETT BUFFMAN,                                              Joan Humphrey        Lefkow,
     Defendant-Appellant.                                    Judge.




                                            Order

    After a bench trial, the district court found Emmett Buffman guilty of possessing a
firearm in furtherance of a drug crime. 18 U.S.C. §924(c). He pleaded guilty to four oth-
er charges. The district court sentenced him to 60 months’ imprisonment on the §924(c)
charge, and as the statute provides this sentence runs consecutively to the 60-month
sentence on the other four convictions, for a total sentence of 120 months.

    Agents found the gun—a loaded .22 caliber revolver—on a shelf in Buffman’s home
immediately below 61.5 grams of cocaine. Before the grand jury, the prosecutor asked
Buffman whether he kept the gun to protect his drug-distribution business. He replied:
“I guess, yes, ma’am.” This admission was introduced at trial, and the judge inferred
from Buffman’s answer, plus the proximity between the gun and the drugs, that the
No. 11-2634                                                                       Page 2

weapon had been possessed “in furtherance of” the drug crime. That was a rational in-
ference for the trier of fact to draw; we reject Buffman’s contention that the evidence
was insufficient to support the conviction.

    Buffman contends that making the firearms sentence consecutive to the drug sen-
tences violates the cruel and unusual punishments clause of the eighth amendment. Yet
the total sentence of imprisonment, for a multi-kilogram drug operation plus a weapons
conviction, was only ten years. The Supreme Court held in Harmelin v. Michigan, 501
U.S. 957 (1991), that life in prison for distributing 650 grams of cocaine is permissible
under the eighth amendment. Buffman’s 120-month sentence for a larger quantity of
drugs, plus a weapon, is much lower. Nothing in the Constitution forbids marginal de-
terrence for extra crimes; if the sentence for the firearm were concurrent with the sen-
tence for distributing the cocaine, then there would be neither deterrence nor punish-
ment for the extra danger created by mixing guns with drugs. Buffman’s total sentence
is 150 months below the low end of the range computed under the Sentencing Guide-
lines. He has been treated leniently and has no complaint.

                                                                               AFFIRMED